Citation Nr: 1135732	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  99-14 996	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE


Entitlement to service connection for a chronic skin rash, to include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran had a period of active duty for training with the United States Army National Guard from November 1980 to March 1981, in addition to other National Guard service from November 1990 to June 1991, and December 2003 to March 2005.  Pertinent evidence of record is to the effect that the Veteran had service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 21 to May 17, 1991.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a March 1999 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was previously before Board in November 2000, August 2003, May 2007, and March 2010, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  The sole issue remaining for adjudication is that of entitlement to service connection for a chronic skin rash (to include as due to undiagnosed illness).  


FINDING OF FACT

A chronic skin rash is not shown to have been present in service, nor is it the result of any incident or incidents of the Veteran's periods of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.  


CONCLUSION OF LAW

A chronic skin rash was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April 2002, March 2005, May 2007, and February 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, that error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peak, 2 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained available service treatment records, as well as VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes all available service treatment records, as well as VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic skin rash.  In pertinent part, it is contended that the Veteran's current skin rash had its origin during his period of periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2011.  

Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.  

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs and symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  

In the present case, available service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic skin rash.  While it is true that, in June 1981, the Veteran was heard to complain of a rash on his face, culminating in a diagnosis of "probable heat rash," that episode occurred between the Veteran's initial period of active duty for training and his second period of active military service, and not during an actual period of active military service.  In point of fact, at the time of a service medical examination in June 1996, which examination represents the last service treatment record on file, the Veteran's skin was entirely within normal limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of an arguably chronic skin rash is revealed by a VA general medical examination dated in December 1998, seven years after the Veteran's initial period of active duty for training, and prior to his second period of active military service, at which time he gave a history of tinea versicolor.  At that time, the Veteran stated that he suffered from a rash which involved his chest and back area, which was usually hypopigmented in nature, with associated pruritus.  According to the Veteran, this "rash" was more prevalent during the summer months than the winter months, at which time it became for the most part quiescent.  

On physical examination, there was noted the presence of a scaly, hypopigmented rash overlying the Veteran's back consistent with tinea versicolor.  The pertinent diagnosis noted was tinea versicolor.  

The Board observes that, at the time of a subsequent VA general medical examination in April 2002, which examination, it should be noted, involved a full review of the Veteran's claims folder, the Veteran gave a history of skin rashes which had apparently resolved.  On physical examination, the Veteran's skin showed no evidence of any rashes or lesions, and no pertinent diagnosis was noted.  

On subsequent VA Persian Gulf Protocol examination dated in December 2006, the Veteran gave a history of a rash on his face, in the left antecubital area, and in the groin region which reportedly had its onset "in 1990 or 1991."  However, according to the Veteran, he had "really not had any problem" with such a skin problem for at least the past year.  On physical examination, there was no evidence of any rash, or, for that matter, any other skin condition.  Nor was any pertinent diagnosis noted at that time, or, for that matter, on subsequent VA general medical examination in June 2006.  

At the time of a VA dermatologic examination in November 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran gave a history of "some type of rash" on his face and neck while in the field in 1981.  The Veteran further indicated that, in 1991, when he participated in Operation Desert Storm, that rash became worse, and included his back.  According to the Veteran, the rash from which he suffered in 1981 had a different appearance from that present in 1991.  When further questioned, the Veteran indicated that he had been seen at the VA for a rash on his right leg, at which time he was given cortisone cream.  The Veteran denied any pain, fever, or history of malignant neoplasm, but stated that the rash from which he suffered was at times pruritic.  Moreover, on those occasions when the rash flared, it was "red and flaky."  According to the Veteran, his rash was not seasonal.  Further noted was that the Veteran had last been treated for his rash one week prior to the examination.  The Veteran described his rash as red and flaky, and appearing on his arms, face, neck, chest, back, legs, and groin approximately four to five times per year.  Currently, the Veteran denied any flaring of his claimed rash.  

On physical examination, there was no evidence of any skin rash.  The pertinent diagnosis noted was intermittent skin rash.  According to the examiner, given that there was no rash present at the time of examination, he was unable to comment as to the appearance of that rash.  The examiner indicated that he did in fact review both the Veteran's claims folder and medical records, and that it was "pertinent to note" that in June 1981, the Veteran was seen for a rash on his face diagnosed as probable heat rash, for which he was given no treatment.  Also noted was an entry in April 1991, where the Veteran checked "no" to the question "do you have any rash, skin infection, or sore issues."  In December 1998, during the course of another VA compensation and pension examination, the Veteran reported that his rash was on the chest and back, hypopigmented, and pruritic, and was somewhat worse during the summer.  In November 2002, the Veteran complained of a rash in his groin, which was reportedly diagnosed as tinea, and for which he was given Lotrimin cream.  In March 2005, during the course of a physical examination following his return from Iraq, the Veteran denied any problems with itching or skin rashes.  While in December 2006, the Veteran reported a rash on his face, in the left antecubital area, and in his groin, he denied any problems with any rash for at least a year.  

After reviewing all the data, and hearing the Veteran's various reports, the examiner was of the opinion that the Veteran's reported rash "was definitely a sporadic thing."  Noted at the time was that every single provider note available had been reviewed, and that there was only one mention of any type of rash, specifically, a rash in the Veteran's groin in 2002.  According to the examiner, the Veteran's description of his rashes had varied with different examiners.  Moreover, there was no rash present at the time of examination, making it impossible for the examiner to comment on its appearance.  In the opinion of the examiner, following a review of the data, the Veteran's reported skin rash was "less likely than not" related to the issue with the rash noted on his face in 1981.  Moreover, to tie the Veteran's rash in his groin in 2002 to the entry in 1981 would be "resorting to mere speculation," inasmuch as there were "numerous notes" where there was no mention of any rash.  Moreover, following his return from Iraq in 1991, the Veteran himself denied that he had any "rash issues."  

On subsequent VA dermatologic examination in July 2011, the Veteran denied any pain, fever, or history of malignant neoplasm associated with his skin lesion.  While the Veteran did indicate that his skin lesions were pruritic "at times," he described his rash as "intermittent."  According to the Veteran, he currently did not have any skin rash.  However, on those occasions when his rash would flare up, it typically occurred on his face, neck, chest, back, legs, and groin, approximately four times per year.  

On physical examination, no skin rash was in evidence.  Accordingly, the examiner indicated that he was unable to perform an examination of that rash, since it was not present.  The pertinent diagnosis noted was once again intermittent skin rash.  In response to a request for an opinion whether the Veteran's skin rash was related to his first or second period of active duty, the examiner indicated that, given the fact that there was no rash at the time of examination to evaluate, it was very difficult for him to say that the Veteran's claimed rash was related to the rash present in 1981, or to a rash during his second tour of duty.  Accordingly, in the opinion of the examiner, the issue could not be resolved without resorting to mere speculation.  

The Board finds the aforementioned VA opinions highly probative, because those opinions were based upon a full review of the Veteran's claims file, as well as full examinations, including both history and clinical findings.  See Hernandez v. Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  While the VA examiners did indicate that, given the absence of any rash at the time of examination, they were unable to provide a nexus opinion without resort to speculation, both examiners did, in fact, provide a rationale for that conclusion, to include reference to the evidence which supported their opinions.  See Hernandez v. Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's skin rash, to the extent it represents a chronic skin disorder, did not, in fact, have its origin during his periods of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  While the Board acknowledges the Veteran's statements regarding the origin of his claimed skin rash, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his claimed skin rash to his period or periods of active military service.  As noted above, service treatment records show no evidence whatsoever of either a diagnosis of or treatment for a chronic skin rash.  Moreover, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for his claimed skin rash.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed skin rash with any incident or incidents of his periods of active military service.  Accordingly, service connection for a chronic skin rash, to include as due to an undiagnosed illness, must be denied.  


ORDER

Service connection for a chronic skin rash, to include as due to an undiagnosed illness, is denied.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


